Title: To James Madison from Thomas Jefferson, 16 August 1804
From: Jefferson, Thomas
To: Madison, James



Th: Jefferson to J. Madison.
Monticello Aug. 16. 04.
I have this day written to mr. Wagner to send me the commissions for the Orleans territory with blanks for names & dates. The following is the arrangement, which I sketch for your consideration.


Governor.
Claiborne


Secretary.
James Brown. written to.


Judges of Superr court.
Pinkney



Kirby. written to



Prevost. accepts


District judge.
Hall. written to


Attorney.
Dickerson.


If Pinkney should refuse, or Dickerson be otherwise disposed of, Robert Williams.



Marshall.
Thos. Urqhart. a Creole native.



Legislative Council.
French.
American.



Detrahan
Morgan



Cuisergues
D. Clarke



Dubuys
Watkins



Poydrasse. of Point Coupée
Evan Jones



Bellechasse of Acadian coast
Roman of Attacapas



Fauré or Boré
Wykoff of Appalousa




Dow. or Geo. Pollock


Judge of Washington District, of Misipi. Territory. Toulman.
Govr. of Misipi. Territory. Hull, or Thos. Rodney (the latter is now a judge, & Commissioner)
Will you be so good as to meditate on this against we recieve the commissions, which I presume will reach me on this day sennight? Affectionate salutations.
